DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2021/0334341).
Re Claims 1, 16: Roberts teaches barcode-based license configuration for air-gapped systems, which includes a display {herein displaying component 130} (¶ 19+); and processing circuitry {herein computer system 102 includes a processing being deployed in an environment which is air-gapped} configured to: operate the POS system as an air gap system such that the POS system is incapable of direct internet access (¶ 16-20+); and generate POS system information {herein generate a license file through a license generator 170 and output a QR code 104} for herein portable device 121} for operations selected from among installation, diagnostic and repair services, the POS system being (see fig.# 1; ¶ 19-32+).
Re Claims 2: Roberts teaches method and apparatus, wherein the processing circuitry is further configured to: detect a trigger event {herein installation process} of the POS system; and in response to detection of the trigger event, generate the POS system information for communication to the portable communication device 121 (¶ 23+).
Re Claims 3, 17: Roberts teaches method and apparatus, wherein the processing circuitry is further configured to generate the POS system information through display of a one or multi-dimensional code {herein QR code 104} on the display (see fig.# 1; ¶ 19+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2021/0334341) in view of Rosenberg et al. (US 9,084,005).

Roberts fails to specifically teach wherein the one or multi-dimensional code comprises an encoded web address for the portable communication device to open and metadata of the POS system for the portable communication device to transmit to the web address.
Rosenberg et al. teaches two-dimensional barcode system, wherein the one or multi-dimensional code comprises an encoded web address for the portable communication device to open and metadata of the POS system for the portable communication device to transmit to the web address (col.11, lines 5-58+).
In view of Rosenberg et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Roberts an encoded web address for the portable communication device to open and metadata of the POS system for the portable communication device to transmit to the web address so as to efficiently store data information in large capacity, such as web page content, for enabling direct access for search query.
Re Claims 5 and 19: Roberts as modified by Rosenberg et al. teaches method and apparatus, wherein the one or multi-dimensional code comprises an encoded web address for the portable communication device to open and metadata of the POS system for the portable communication device {herein the portable device 121 may transfer the image capture by the camera 162} to transmit to the web address (¶ 22+).

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach detect locking up of the POS system during startup, generate the one or multi-dimensional code after detecting the locking up of the POS system for display to the portable communication device, the one or multi-dimensional code comprising: a web address of a website to which the portable communication device is to send the one or multi-dimensional code, the website to generate a temporary password and provide the temporary password to the portable communication device, and a data payload a password recovery query code used to initiate generation of the temporary password by the website, obtain from the portable communication device, as at least part of the response information, the temporary password, and restore a POS disk image in response to obtaining the temporary password. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verzun et al. (US 2019/0386969) teaches decentralized cybersecure privacy network for cloud communication.
Hubner et al. (US 2015/0089607) teaches method and apparatus for providing user authentication and identification based on a one-time password.
Ornelas et al. (US 2021/0266150) teaches secret splitting and metadata storage.
James et al. (US 11,200,569) teaches system and method for making payments using flat-backed digital assets.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887